Citation Nr: 0732364	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's application to 
reopen a claim of service connection for asbestosis.

When this matter was initially before the Board in August 
2006, the Board reopened the veteran's claim of service 
connection for asbestosis and remanded the matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the veteran and his spouse testified at a 
Board hearing held at the local VA office.  In September 
2007, the Board informed the veteran that the Veterans Law 
Judge who conducted the December 2005 hearing was no longer 
employed by the Board and advised him that he was entitled to 
another Board hearing.  In a signed statement, dated later 
that month, the veteran responded that he wished to testify 
at a second Board hearing held at the local VA office.  Under 
the circumstances, the Board has no discretion and must 
remand this case to afford the veteran the opportunity to 
testify at another hearing held at the local VA office before 
a traveling Veterans Law Judge.  Thus, this case must be 
remanded.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

